Citation Nr: 0916023	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder (claimed as an additional back disability).  

2.  Entitlement to service connection for left leg 
radiculopathy.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a testicular 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for left leg 
radiculopathy, a right knee disorder, and a testicular 
disorder are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A chronic cervical spine disorder is not currently shown.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records are negative for 
complaints or treatment referable to a chronic cervical spine 
disorder.  As such, the evidence does not support a finding 
that a cervical spine disorder was shown during active duty.  

Additionally, post-service medical records do not provide a 
diagnosis of a cervical spine disorder.  Indeed, the only 
references to cervical spine symptomatology in the available 
post-service medical records are the Veteran's complaints of 
neck pain at the October 2004 VA spine examination and the 
slight limitation of motion of his cervical spine which was 
shown at that time.  Significantly, however, at no time after 
his separation from service has a diagnosis of a cervical 
spine disorder been rendered.  

Without a finding that the Veteran has a chronic cervical 
spine disorder, service connection for such a disability 
cannot be awarded on any bases (to include direct or 
secondary).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, and the 
reasonable doubt doctrine is not for application.  

In reaching this decision, the Board has considered the 
Veteran's assertions of a continuity of neck symptoms since 
service.  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued neck symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect a diagnosis of a cervical spine disorder.  

The Board has weighed the Veteran's contention regarding a 
continuity of neck problems against the absence of a 
documented diagnosed chronic cervical spine disorder and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with claims for benefits, to 
be less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Also in reaching this decision, the Board has considered the 
lay statements of record.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno, 6 Vet. App. at 470.  He is not, 
however, competent to identify a specific cervical spine 
disorder.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009) (knee pathology, identified as degenerative joint 
disease, is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims folder.  As such, the Board finds these records to 
be more probative than his subjective assertions of a chronic 
cervical spine disorder related to service.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the absence of competent evidence of a 
diagnosed chronic cervical spine disorder, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for such a disability.  
There is, therefore, no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
respective initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
this service connection issue and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings as well as notice of the type of evidence 
necessary to establish effective dates.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
claim adjudicated in this decision.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim adjudicated in this decision 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, he was given an 
opportunity to present testimony before VA personnel but 
declined to do so.  He has not referenced any pertinent 
post-service treatment records.  

Given the absence of competent evidence of a 
currently-diagnosed chronic cervical spine disorder, a remand 
for a VA examination pertinent to this claim would unduly 
delay resolution.  The Board finds, therefore, that the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the service 
connection claim adjudication in this decision.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the service 
connection claim adjudicated herein that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Service connection for a cervical spine disorder (claimed as 
additional back disability) is denied.  


REMAND

Service treatment records reflect medical care for recurrent 
back and knee pain in September 2001 and for low back, 
testicle, and bilateral leg pain on multiple occasions 
between March 2004 and June 2004.  

Post-service medical records reflect the presence of the 
following:  lumbar radiculitis to the testicles and lower 
extremities (at an October 2004 VA general medical 
examination), as well as a cyst in the right epididymal head 
and orchialgia (mostly on the right side) secondary to the 
cyst (at an October 2004 VA genitourinary examination).  

Significantly, however, these VA examiners did not render an 
opinion as to whether the Veteran's left leg radiculopathy 
and testicular condition were related to active duty.  In 
light of the in-service left leg and testicular symptoms, as 
well as the pertinent post-service findings, the Board 
concludes that a remand of these claims is necessary.  On 
remand, the Veteran should be accorded an opportunity to 
undergo pertinent examinations to determine the nature, 
extent, and etiology of his left leg and testicular 
pathology.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a VA examination relevant to 
his right knee claim.  In light of the in-service findings of 
knee pain as well as his complaints of continued knee 
problems since his separation from service, the Board finds 
that a remand of this claim is also necessary.  On remand, he 
should be accorded an opportunity to undergo a relevant VA 
examination to determine the nature, extent, and etiology of 
any right knee disability that he may have.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for (an) 
examination(s) to determine the nature, 
extent, and etiology of any left leg 
radiculopathy, right knee disability, and 
testicular disorder.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination(s).  
Any testing deemed necessary, including 
X-rays, should be performed.  All 
pertinent pathology should be noted in the 
examination report(s).  

For any left leg radiculopathy, right 
knee, and testicular disability(ies) 
diagnosed on examination, the examiner(s) 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder(s) had its(their) clinical 
onset in service or is(are) otherwise 
related to active service.  Complete 
rationale should be given for all opinions 
reached.  

2.  Thereafter, re-adjudicate the issues 
remaining on appeal.  If the decisions 
remain adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


